              Case 1:19-cv-00015-JL Document 29 Filed 05/09/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


 EUGENE N. YARRINGTON III &
 SETH D. ROMANOS,
                  Plaintiffs,                             CASE NO. 1:19-cv-00015

    v.

 JPMORGAN CHASE & CO.;
 NAVIENT CORPORATION;
 COLLECTO, INC., D/B/A EOS CCA;
 CREDIT CONTROL, LLC; & RADIUS
 GLOBAL SOLUTIONS, LLC,
                  Defendants.


      PARTIALLY ASSENTED-TO MOTION FOR RECONSIDERATION AND TO
                        CORRECT THE RECORD

         Defendant JPMorgan Chase & Co. (“Chase”), by and through its counsel, Nixon Peabody

LLP, hereby moves for reconsideration of this Court’s order of May 6, 2019, taking under

advisement Chase’s Motion to Dismiss, and further asks to correct the Motion to Dismiss record

to clarify a factual representation made during oral argument. Plaintiff opposes the motion for

reconsideration, but assents to Chase’s request to correct the record. In support hereof, Chase

states as follows:

         1.      Plaintiffs in this case assert claims against Chase and other defendants based upon

allegedly unlawful debt collection activities with respect to three student loans.

         2.      The only claim asserted against Chase appears in the Fifth Count, which alleges

that Chase is vicariously liable under the New Hampshire Unfair Deceptive or Unreasonable

Practices Act, RSA 358-C, for the illegal debt collection activities of various third-party debt

collectors.




                                                  1
            Case 1:19-cv-00015-JL Document 29 Filed 05/09/19 Page 2 of 4




       3.      Chase’s Motion to Dismiss (Doc. No. 23) argues that Chase should be dismissed

from the case because the Complaint and Demand for Jury Trial does not allege sufficient facts

connecting Chase to Plaintiffs’ three student loans, much less to the allegedly unlawful debt

collection activity that occurred more than a dozen years after the loans originated.

       4.      The Complaint does not allege, for example, any facts establishing that Chase

owned the loans at the time of the debt collection activity, nor do any allegations in the

Complaint establish that Chase ever owned the loans. With respect to Chase, the Complaint

alleges only that the originating lender, Bank One, was merged into Chase sometime after it had

originated Plaintiffs’ loans. But that single allegation, by itself, does not establish that Chase

acquired ownership of Plaintiffs’ loans.

       5.      This Court heard oral argument on Chase’s motion to dismiss on May 6, 2019.

During the hearing, Judge LaPlante asked questions concerning Chase’s records with respect to

Plaintiffs’ loans. While outside the record for purposes of the Motion to Dismiss, in full candor

to the Court, undersigned counsel responded that Chase had searched its records and found no

record of Plaintiffs’ loans, with one exception—Chase possessed copies of the three original

promissory notes originated by Bank One.

       6.      Although undersigned counsel argued, and the Court seemingly agreed, that

Chase’s possession of the promissory notes was a fact outside the record properly considered on

a motion to dismiss, this fact was important to the Court’s consideration of the motion. The

Court remarked that Chase’s possession of copies of the notes—even without any other records

regarding those loans—suggested that Chase likely held ownership of the loans at some point in

time. Given that circumstance, and despite the barebones nature of the allegations in the

Complaint pertaining to Chase, the Court was reluctant to dismiss Chase. The Court expressed



                                                   2
            Case 1:19-cv-00015-JL Document 29 Filed 05/09/19 Page 3 of 4




concern that Plaintiffs would have a more difficult time getting clarity on the loan history

without Chase in the case. Thus, rather than dismiss Chase from the case, the Court decided to

take the motion under advisement and directed Plaintiff’s counsel to work diligently to discover

the history of ownership of the three loans in question, warning that the Court would consider

granting Chase its attorneys’ fees if Plaintiffs did not work diligently to discover that history.

       7.      After the oral argument hearing, undersigned counsel’s contact at Chase advised

undersigned counsel that Chase did not, in fact, have originals or copies of Plaintiffs’ promissory

notes in its files before this litigation commenced. Rather, shortly after the Complaint and

Summons were served on Chase, but before undersigned counsel was retained, Plaintiffs’

counsel provided to Chase copies of Plaintiffs’ applications for the Bank One promissory notes.

The only reason Chase presently possesses any documentation concerning Plaintiffs’ loans is

because Plaintiffs’ counsel provided those copies to Chase. Chase’s internal due diligence

uncovered no documentation relating to Plaintiffs’ student loans whatsoever.

       8.      Because the erroneous fact that Chase possessed copies of the three promissory

notes appeared to be a potentially decisive factor in the Court’s resolution of Chase’s Motion to

Dismiss, Chase believes it is important to correct the record on that point. Chase also requests

that, pursuant to Local Rule 7.2(d), this Court reconsider its order taking Chase’s Motion to

Dismiss under advisement. The newly clarified fact that Chase did not possess any

documentation pertaining to Plaintiffs’ loans prior to this litigation does not technically alter the

motion to dismiss record—i.e., Plaintiffs’ Complaint remains deficient with regard to its

threadbare allegations against Chase. But the corrected factual record now reveals that, even as a

practical matter, it is highly unlikely that Chase’s continued participation as a party in the case

will assist Plaintiff in determining who owned the loan at the time of the debt collection activity.



                                                  3
             Case 1:19-cv-00015-JL Document 29 Filed 05/09/19 Page 4 of 4




       9.       A memorandum of law pursuant to Local Rule 7.1(a)(2) is unnecessary as no new

legal argument is presented herein.

       10.      Pursuant to Local Rule 7.1(c), undersigned counsel conferred with Plaintiffs’

counsel concerning this Motion. Plaintiff’s counsel indicated that Plaintiffs oppose the motion

for reconsideration, but that Plaintiffs assent to Chase’s request to correct the record.

       WHEREFORE, for the foregoing reasons, undersigned counsel respectfully requests that

this Honorable Court:

       A. Grant this Motion for Reconsideration and to Correct the Record;

       B. Grant Chase’s Motion to Dismiss, and dismiss the Fifth Count of the Complaint and

             Demand for Jury Trial; and

       C. Grant such other and further relief as is just and equitable.


 Dated: May 9, 2019                                    /s/ W. Daniel Deane
                                                      W. Daniel Deane (Bar #18700)
                                                      Michael E. Strauss (Bar #266717)
                                                      NIXON PEABODY LLP
                                                      900 Elm Street, 14th Floor
                                                      Manchester, NH 03101
                                                      Telephone: (603) 628-4000
                                                      Facsimile: (603) 628-4041
                                                      E-mail: ddeane@nixonpeabody.com
                                                               mestrauss@nixonpeabody.com



                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was electronically served through ECF to all counsel of
record in this matter who are registered with the Court’s ECF filing system through ECF
notification.

Date: May 9, 2019                                       /s/ W. Daniel Deane




                                                  4
